 214DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWestern Commercial Transport, Inc. and SoutheastTank Lines Employees Union International As-sociation of Machinists District Lodge 776.Case 16-AC-50March 25, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN, BABSON, AND CRACRAFTOn October 22, 1974, the Southwest Tank LinesEmployees Union, Division 1 (STLEU) was certi-fied by the Board as the exclusive bargaining repre-sentative of the employees of the Employer in thestipulated unit.' On November 2, 1983, the Co-Pe-titioners, STLEU and the International Associationof Machinists, District Lodge 776 (District Lodge776 or IAM) filed the instant request to amend thecertification to designate District Lodge 776 as therepresentative of the Employer's employees in thefollowing unit:Including: All drivers and maintenance em-ployees employed by the Employer at its ter-minals located in Fort Worth, Grand Saline,Sherman, Houston, Hereford, Dallas andBeaumont, Texas; Spencer and Enid, Oklaho-ma; and West Memphis, Arkansas.EXCLUDING: All other employees includingterminal employees employed by the Employ-er at its Jacksonville, Illinois terminal, officeclerical employees, inside and outside sales-men, watchmen, guards, dispatchers, and su-pervisors as defined in the Act.2The Employer opposes granting the amendmentfor the reasons explained below.A hearing was held December 2, 1983, at FortWorth, Texas, before Hearing Officer Larry D.Smith. Pursuant to Section 102.67 of the Board'sRules and Regulations, the Regional Director forRegion 16 transferred the case to the Board for de-cision. The Employer filed a brief with the Board.The hearing officer's rulings made at the hearingare free from prejudicial error and are affirmed.On the entire record in the this case, the Boardfinds STLEU and the Employer have had a collec-The unit stipulated by the parties to be appropriate in Case 16-RC-6700 includesAll drivers and maintenance and cleaning employees employed bythe Employer in Fort Worth, Grand Saline, Sherman, Houston, Her-eford, Dallas and Beaumont, Texas; Oklahoma City and Enid, Okla-homa; and Kansas City, Missouri EXCLUDED. All other employ-ees, including truckdrivers and other employees employed at theEmployer's Jacksonville, Illinois terminal, office clerical, inside andoutside salesmen, watchmen, guards and supervisors as defined in theAct.2 At the hearing the petitioned-for unit was amended to delete WestMemphis, Arkansas, and substitute Memphis, Tennesseetive-bargaining relationship since about 1971 whenthe Employer voluntarily recognized STLEU asthe representative of certain of its employees. OnOctober 22, 1974, STLEU was certified as the ex-clusive representative of the employees in the unitdescribed above following a Board-conducted elec-tion.During the spring of 1983,3 the executive com-mittee of the STLEU decided that the deteriorat-ing fmancial condition of the Union•resultingfrom accumulating arbitration expenses and a de-clining membership•warranted its exploring thepossibility of affiliating with a larger, more fman-cially healthy labor organization. Following discus-sions between STLEU President Riley Sloan, VicePresident Les Pierson, and District Lodge Organiz-er Tommy C. Daves, the executive committee ofSTLEU decided to pursue an affiliation with Dis-trict Lodge 776. During July and August Sloan,Pierson, and Daves held meetings at 7 of the 10 fa-cilities included within the unit. They spoke to em-ployees about STLEU's financial condition andhow affiliation with District Lodge 776 could helpits condition. They also explained that if they votedto affiliate District Lodge 776 would place themunder one of the local lodges within the districtand that the local would take over the enforcementof the existing collective-bargaining agreement be-tween the Employer and STLEU. By letter datedSeptember 8 mailed to all unit employees, Sloan re-iterated the reasons he supported affiliation; urgedthem to vote in favor of affiliating with DistrictLodge 776; and explained the procedure thatwould be used in carrying out the mail-ballot elec-tion. On September 19 ballots with return enve-lopes and a letter detailing the election processwere mailed to all unit employees. The letter ex-plained that ballots must be received by October 5and that the tally would be compiled on October 6by a local clergyman. Employees were invited toattend and observe the counting of the ballots.Of approximately, 136 unit employees, 85 votedon the affiliation issue. The tally was 71 in favor ofaffiliating with District Lodge 776, 13 against, and1 challenged ballot.4By letter dated October 7, District Lodge 776President Pat Lane notified the Employer's presi-dent Dana King of the election and of the vote infavor of affiliating with District Lodge 776. He re-quested the Employer to abide by the current laboragreement and expressed the desire to work togeth-er in a congenial manner. He further advised the3 All dates refer to 1983 unless otherwise indicated.4 The single ballot not counted was received in an envelope bearing noreturn address rendering verification of the eligibility of the voter impos-sible.288 NLRB No. 27 WESTERN COMMERCIAL TRANSPORT215Employer that District Lodge Organizer Daveshad been assigned as the labor representative incharge of implementing the contract.The Employer's attorney responded by letterdated October 12. The Employer declined to rec-ognize District Lodge 776 as the collective-bar-gaining representative of its employees until suchtime as a Board-supervised election was conducted.It stated that to achieve this end the Employer hadfiled a representation petition with the Board inCase 16-RM-641.On November 2 the Co-Petitioners filed the in-stant petition to amend certification.The Employer asserts that an amendment of cer-tification is improper in the circumstances of thiscase for several reasons. It states (1) that there is aquestion regarding the appropriateness of the unitsought to be represented, (2) that STLEU is de-funct, (3) that the employees' action in "withdraw-ing" from STLEU and seeking its "decertification"establishes that a question concerning representa-tion exists, (4) that the affiliation of STLEU withDistrict Lodge 776 constitutes a substantial changein the identity of the representing entity, and (5)that the manner in which the affiliation vote wasconducted did not meet minimum standards of dueprocess.First, we find the Employer's contention that thebargaining unit is not appropriate is without merit.The Employer and STLEU agreed on the appro-priateness of the existing unit and have been bar-gaining collectively concerning the unit since1971.5 Any difficulties cited by the Employerbrought about by the geographic separation amongthe terminals comprising the unit or by the diversi-ty of the employees' functions and status at thoseterminals apparently existed throughout the bar-gaining relationship. The record does not showthat at any time subsequent to the initial certifica-tion there has been a substantial modification of theEmployer's operation that would affect the contin-ued viability of the certified unit. Accordingly, wereject the Employer's argument that the multifa-cility unit no longer is appropriate for bargaining.The Employer next contends that STLEU is adefunct organization because of its financial insol-vency and that the Employer has received no re-sponse to letters or telephone calls to STLEU inrecent months. Its position on the defunctness issue,however, is explained only as part of its claim that,5 The Employer voluntarily recognized STLEU as the representativeof the employees in 1971. There was a Board-conducted representationelection in 1974 in which the parties agreed that a substantially similarunit to the one now in issue was appropriate. The unit description haschanged over the years as a result of the closing of certain facilities andthe opening of others. The applicable bargaining agreement provides thatthe unit description will adapt to reflect company changes of this type.owing to the substantial issues raised concerningthe viability of the AC petition, its collective-bar-gaining agreement with the defunct STLEU shouldnot be a bar to the processing of its RM petition. Itfurther argues that the processing of the pendingRM petition will afford employees the opportunityto express freely their choice whether they desirerepresentation by District Lodge 776.Inasmuch as the Employer's position on defunct-ness is related to the processing of the RM petition,an issue not before us for consideration, that argu-ment is irrelevant to this proceeding. In any event,although the evidence is clear that seriously ad-verse financial conditions led the STLEU executivecommittee to explore out the possibility of affiliat-ing with a more financially sound organization, therecord does not establish that STLEU had ceasedfunctioning as a labor organization representing theunit employees for whom it had been certified.There is no probative evidence that STLEU hadceased performing its representational duties orthat it had ignored its responsibilities under the col-lective-bargaining agreement. "A bargaining repre-sentative is considered defunct and its contract isnot a bar only if it is unable or unwilling to repre-sent the employees." Yates Industries, 264 NLRB1237, 1249 (1982).The Employer's next argument is that theSTLEU unit employees no longer wish to be rep-resented by that Union and that the evidence oftheir wishes in this regard creates a question con-cerning representation. The Employer points toSTLEU's low membership (45 out of approximate-ly 136 unit employees) as well as evidence, rejectedat the hearing, of pervasive disaffection fromSTLEU as documented by letters from employeeswishing to resign their membership, and a petitionexpressing support for decertification proceedings.We find that the size of the membership withinthe unit is not an accurate reflection of whetheremployees wish to continue to be represented by aunion. Petroleum Contractors, 250 NLRB 604, 607(1980); Golden State Habilitation ConvalescentCenter, 224 NLRB 1619 (1976); and Orion Corp.,210 NLRB 633 (1974). Moreover, we find that thisevidence, as well as that excluded by the hearingofficer, is not cognizable as evidence showing lossof majority support during the term of the collec-tive-bargaining agreement. Burger Pits, Inc., 273NLRB 1001, 1002 fn. 16 (1984). Accordingly, wefind no merit in the Employer's argument againstgranting the amendment of certification on thisground.The Employer's major argument concerns thecontinuity of representation entity, i.e., the Em-ployer contends that an amendment of certification 216DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDis improper in these circumstances because the rep-resentation afforded the unit employees haschanged substantially. The Employer points to nu-merous differences between the two organizations,which it contends will fundamentally alter the rep-resentation of the unit.STLEU is a small, independent entity whoseentire membership is restricted to employees of thisEmployer. Through its constitution and bylaws,complete autonomy is retained by its membership.6These governing documents include the followingprocedural provisions: nomination of officers to beby petition of 25 members; direct election of offi-cers to be by secret-mail ballot; proposals to amendthe constitution and bylaws to be made by petitionof 25 members and approval of such proposals tobe by majority vote; executive council policy deci-sions to be subject to review by referendum of themembership; each terminal within the unit to electa representative to serve on the executive board;the executive committee (elected from among exec-utive board members) to represent the Union incontract negotiations; and a ratification vote of themembership to approve collective-bargainingagreements.By contrast, District Lodge 776 represents 8500employees and is signatory to 18 collective-bargain-ing agreements with various employers from anine-county area throughout north central Texas.District Lodge 776 is the parent body for 10 locallodges, one of which would likely be designated asthe direct representative body for the affiliatedSTLEU unit.7 Local lodges affiliated with DistrictLodge 776 are represented within the DistrictLodge by an elected delegate, at the ratio of onedelegate per 500 members. Day-to-day representa-tion matters are handled by full-time, professionalbusiness agents, who are elected by a vote of allthe District Lodge delegates. Eligibility to serve asbusiness agent is restricted to members in goodstanding for 2 years. Nominees for the office ofpresident or secretary-treasurer of the DistrictLodge must be members in good standing for 1year. Amendments to the bylaws of District Lodge776 may be proposed by District Lodge delegatesduring two designated periods per year and aresubject to the majority approval of the member-ship. However, after membership approval, theseamendments must be submitted to the IAM's presi-6 Although STLEU is affiliated with the National Federation of Inde-pendent Unions, this affiliation did not affect STLEU's local autonomy7 Inasmuch as District Lodge 776, not a local lodge, is the Co-Petition-er here, the organizational structure of these local lodges is irrelevant tothis proceeding, except as it impacts on the organization of DistrictLodge 776 In this regard, we note that there is no evidence to show thatany such final decision has been implemented. We further note that thereis no indication that unit employees would have any influence over theselection of the local lodge which rhay be selected to represent themdent for final approval and designation of an effec-tive date. The dues structure is set forth in theIAM constitution, as are the initiation and rein-statement fee schedules. If a local lodge desiresstrike action (as determined by a membership voteat a meeting)8 no strike can be undertaken until thelocal gains the consent of either the International'sGrand Lodge executive committee or the Interna-tional president.The agreement between STLEU and DistrictLodge 776 provides for the following actions: Dis-trict Lodge 776 would take over enforcement ofthe terms of the existing collective-bargainingagreement between the Employer and STLEU;District Lodge 776 would assume liability for cer-tain debts owed by STLEU in exchange forSTLEU's treasury; dues would remain at the levelestablished under the STLEU bylaws until the endof the year, whereupon they would be adjusted (re-duced by $2.50 per month) to reflect the dues rateof the IAM local lodge into which the unit wouldbe placed; day-to-day contract administrationwould be handled by District Lodge OrganizerDaves; unit employees would elect a chief stewardwho would work in conjunction with the Districtlodge business representative on the initial steps ofgrievances; unit employees would elect two em-ployee representatives to work with the businessrepresentative in comprising a contract negotiatingcommittee; and employees would vote on contractratification.The record establishes that the incumbentSTLEU officers would not be able to retain theirpositions6 and that they do not plan to continueplaying any role in union affairs after the affiliationtakes place. The current officers' duties relating today-to-day contract administration, as noted above,would be taken over by a full-time District Lodgestaff member who has had no previous connectionor working experience with either the Employer orthe unit employees.In addition, it is notable that the dues collectedby STLEU currently remain entirely within itscontrol•both in terms of the amounts assessed andthe manner in which expenditures are made. Onthe other hand, dues paid following IAM affiliationare set by the International's schedules and are8 Where the local lodge includes members from more than one collec-tive-bargaining unit, the record is unclear whether only members in theaffected unit may vote on the strike issue9 It appears from the affiliation agreement and the IAM constitutionthat the only positions open to the STLEU officers Immediately follow-ing the affiliation would be that of chief steward for the unit, or that of aunit representative for creating a negotiating committee. Given the pro-portional representation of delegates (500 members per delegate), it ap-pears that the Employer's 136 employees would not be able to controlthe selection of any District Lodge delegate WESTERN COMMERCIAL TRANSPORT217shared among the local, the district, and the Inter-national, thereby placing these moneys beyond thedirect control of the unit membership.In sum, the record is clear that the existing bar-gaining representative will, as a result of affiliation,undergo substantial changes in size, organizationalstructure, and administration. These changes willbe reflected in its relationships with its membersand the unit it represents.Most significantly, the union members them-selves will realize a weakening of their own impactwithin the Union. That is, nearly complete auton-omy of the membership that exists within STLEUwill be diminished to reflect the formal hierarchicalstructure of the JAM. Moreover, given the size ofthe STLEU unit (136 employees, not all of whomare members) vis-a-vis the overall membership inDistrict Lodge 776 (representing 8500 employees•the record does not establish actual membershiptotals), the unit employees' power to direct andcontrol the activities of the Co-Petitioner Unionwill be all but extinguished.The Board's role in affiliation cases is to deter-mine whether the affiliation raises a question con-cerning representation. The Board's traditionalpractice in such cases has been to examine whetheran affiliation election was conducted with appropri-ate safeguards and whether there was a substantialchange in the identity of the representative entity.See, e.g., Hamilton Tool Co., 190 NLRB 571 (1971);Gulf Oil Corp., 135 NLRB 184 (1962). Under ourtraditional test, if either due process or continuityof representative is lacking, the Board refused togrant an amendment of certification, instead leav-ing the matter for resolution through a Board-con-ducted election. Concededly, however, the Boardhas not been fully consistent in the weight it hasgiven to the due process and continuity of repre-sentative elements of its analysis. Compare Gulf OilCorp., above (Board refused to amend certification,notwithstanding majority vote in favor of affili-ation, because there was no showing of continuityof representative), with Quemetco, Inc., 226 NLRB1398 (1976) (Board found affiliation effective onbasis of unanimous employee vote, notwithstandingevidence of lack of continuity of representative).In determining whether a "question concerningrepresentation" exists because of lack of continuity,the Board is not directly inquiring into whetherthere is majority support for the labor organizationafter the changes at issue, but rather is seeking todetermine whether the changes are so great that anew organization has come into being•one thatshould he required to establish its status as a bar-gaining representative through the same means thatany labor organization is required to use in the firstinstance. The continuity requirement thus ensuresthat no one can substitute an entirely different rep-resentative in disregard of the established mecha-nisms for making such a change. See NLRB v. In-sulfab Plastics, Inc., 789 F.2d 961, 967 (1st Cir.1986) (discussion of Bernard Gloekler North EastCo.), 540 F.2d 553 (3d Cir. 1978). See also GeneralBox Co., 82 NLRB 678 (1949) (a statutory "ques-tion concerning representation" can exist evenwhere no doubt is asserted concerning employeesupport for the labor organization in question).Factors mentioned in decisions dealing with thequestion of continuity of representative have in-cluded the following: continued leadership respon-sibilities by the existing union officials; the perpet-uation of membership rights and duties, such as eli-gibility for membership, qualification to hold office,oversight of executive council activity, the dues!-fees structure, authority to change provisions in thegoverning documents, the frequency of member-ship meetings, the continuation of the manner inwhich contract negotiations, administration, andgrievance processing are effectuated; and the pres-ervation of the certified union's physical facilities,books, and assets.1†The Supreme Court's decision in NLRB v. Fi-nancial Institution Employees Local 1182, 475 U.S.192 (1986), provides valuable guidance for the in-stant case. Although the narrow holding in Finan-cial Institution Employees applies solely to the ques-tion of whether nonmember employees must be af-forded the opportunity to vote on their bargainingrepresentative's decision to affiliate with anotherunion, the Court undertook to discuss the focus ofthe Board's general inquiry in affiliation cases.The Court reiterated that the long-understoodrole of the Board regarding union affiliations is todetermine whether the "affiliation raises a questionof representation and, if so, conducting an electionto decide whether the certified union still is thechoice of majority of the unit."11 The Court statedthat changed circumstances, such as organizationaland structural changes derived from the affiliation,may alter the relationship between the union andthe employees it represents; and this, in turn, mayraise the question of whether the affiliated unionenjoys continued majority support. The Court fur-ther stated:Mil these situations, the affiliation implicatesthe employees' right to select a bargaining rep-10 See, e.g. 1 Ray McDermott & Co. v. NLRB, 571 F 2d 850 (5th Cir1978); U.S. Steel Corp. v. NLRB, 457 F.2d 660 (3c1 Cir. 1972), Climax Mo-lybdenum Go, 146 NLRB 508 (1964). See generally Union Affiliations andCollective Bargaining, 128 U. Pa. L. Rev. 430 at 445 (1979), and casescited therein" NLRB v. Financial Institution Employees Local 1182, 475 U.S at 202. 218DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDresentative, and to protect the employees' in-terest, the situation may require that the Boardexercise its authority to conduct a representa-tion election. 29 U.S.C. • 159(c)(1).12Thus, once a question concerning representation israised as a result of dramatic changes in the bar-gaining representative, an affiliation vote cannot beused as a substitute for a representation proceedinghefore the Board to bring in a totally new bargainiepresentative. The Court noted that not every af-filiation creates a new organization nor results inthe dissolution of an existing organization and thatmany purely internal organizational and structuralchanges may operate to alter a union's identity,such as changes in the constitution or bylaws, reor-ganization of financial obligations, etc. However,"[i]f these changes are sufficiently dramatic to alterthe union's identity, affiliation may raise a questionof representation, and the Board may then conducta representation election. Otherwise, the statutegives the Board no authority to interfere in theunion's affairs." (Emphasis added.)13Thus, although the Court declined to pass on thecontinuity of representative issue specifically, see475 U.S. at 200 fn. 7, it is clear from the above-quoted passages that the Court did not intend topreclude the Board from inquiring into continuityof representative when there have been dramaticchanges in the organization or structure of a bar-gaining representative. Further, in light of theabove, we believe that our dissenting colleaguegives insufficient weight to the Court's views oncontinuity of representative.Accordingly, applying the Supreme Court'sstandard to the facts of this case, we find that theaffiliation of STLEU with District Lodge 776 willeffect a sufficiently "dramatic" change in the iden-tity of the bargaining representative to raise a ques-tion concerning representation, and this renders anamendment of certification inappropriate. As fullyset forth above, the scope of the changes that willbe effected as a result of affiliation will be perva-sive. STLEU's autonomy will disappear, to be re-placed entirely by District Lodge 776's control.The individuals who previously had led theirfellow members and represented the unit to theEmployer will be unable to have any major role inthe direction of their organization and will be re-placed by District Lodge 776 employees who havela %Idla Ibid at 206. In view of the Court's statements regarding the natureof the inquiry into the continuity of representative m affiliation cases, weovei rule Quemetco, Inc , supra, to the extent that it holds that an amend-ment of certification may be granted notwithstanding evidence showingthe absence of continuity of representative. That decision is inconsistentwith the weight of Board precedent in this area.had no previous connection with the unit. Therights of the membership will be substantially di-minished, and their numbers will represent but asmall fraction of the new union's body. In sum, thefundamental character of the representing organiza-tion will be altered as a result of the affiliation. Wefind that these circumstances constitute dramaticchanges that raise a question of representation. Ac-cordingly, we will dismiss the petition to amendcertification. 14ORDERThe petition to amend certification is dismissed.MEMBER JOHANSEN dissenting.I disagree with my colleagues' fmding that theaffiliation in this proceeding raises a question con-cerning representation. To the contrary, I find thatthe Supreme Court's decision in NLRB v. FinancialInstitution Employees Local 1182, 475 U.S. 192(1986), requires a finding that the Employer's em-ployees' affiliation with the International Associa-tion of Machinists, District Lodge 776 (IAM orDistrict Lodge 776) was valid, and that the requestfor an amendment of certification should be grant-ed.This case involves a willful decision by the Em-ployer's employees to transform their small, inde-pendent union, the Southwest Tank Lines Employ-ees Union (STLEU), into an affiliate of a largeinternational labor organization. The employees de-cided to affiliate with the JAM because they be-lieved the IAM's resources would provide -much-needed help with STLEU's deteriorating financialcondition.My colleagues conclude that the resulting funda-mental change in the employees' bargaining repre-sentative presents a question concerning representa-tion that must be resolved by a Board-conductedelection. I disagree.Under the Act, the Board is authorized to con-duct a representation election in a case such as thisonly if the affiliation raises a question concerningrepresentation. In Financial Institution EmployeesLocal 1182, the Supreme Court stated that in deter-mining whether an affiliation raises a representationquestion, the certified union's relationship with em-ployees it represents must be examined. When thatrelationship has been substantially changed by theaffiliation to make it unclear whether a majority ofemployees continue to support the reorganizedunion, a question concerning representation israised. 475 U.S. at 202-203.la In view of our disposition of the petition, we find it unnecessary toreach the Employer's further arguments regarding the alleged lack of dueprocess in the affiliation procedure 1 -,WESTERN COMMERCIAL TRANSPORT219The facts of this case clearly demonstrate thatDistrict Lodge 776 retains the majority support ofthe Employer's employees. Prior to the affiliationvote, IAM and STLEU officials conducted meet-ings at which the proposed affiliation was ex-plained to and discussed with employees. Also, byletter dated September 8 and mailed to all unit em-ployees, STLEU stated its reasons for urging theaffiliation and explained the procedure 1 to be usedfor the affiliation vote. Thereafter, in an electionaccompanied by adequate standards of due proc-ess,2 a clear majority of the unit employees votedto affiliate with the IAM.2 The change in the bar-' The election was conducted by mail ballot.2 The aforenoted meetings and the mailing gave all employees noticeol the affiliation vote, and the mail-ballot election was conducted in amanner that ensured secrecy of the voting choice.3 Of approximately 136 unit employees, 85 voted in the affiliation elec-tion Seventy-one voted in favor of affiliation with District Lodge 776, 13against, and 1 challenged ballot..gaining representative brought about by the affili-ation was intended and desired by the erfiployees.At no time thereafter have the employees sought todecertify or repudiate the JAM.In light of Financial Institution Employees Local1182, I find no basis for concluding that the affili-ation with the IAM raises a question concerningrepresentation. My colleagues' finding to the con-trary runs counter to the Act's policies of promot-ing stable bargaining relationships and prohibitingunwarranted interference in internal union affairs.It also infringes upon the employees' freedom toselect a bargaining representative of their choice.The Joint-Petitioners' request for an amendment ofthe certification should be granted.